DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Allowable Subject Matter
3.	Claims 1-10 and 12-20 allowed.
4.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method steps of a system includes a computer program product for identifying non-standard driving behavior.   Each independent has unique distinct feature “a memory having computer readable instructions; and a processor for executing the computer readable instructions, the computer readable instructions including: determining, from one or more sensors associated with a vehicle, vehicle operation data associated with the vehicle; determining, by accessing an outside server, a vehicle driving environment associated with the vehicle, wherein the vehicle driving environment is determined based on a location of the vehicle determined by the one or more sensors; analyzing, by a learning model, the vehicle operation data to determine one or more other vehicles engaged in non-standard operation within a pre-defined proximity to the vehicle, wherein the non-standard operation is determined based at least in part on the vehicle driving environment; overlaying, on a display, an first alert indicium highlighting the one or more other vehicles engaged in non-standard operation; receiving feedback, from a user, indicating an acceptance or a rejection of the one or more other vehicles engaged in non-standard operation; updating the learning model based at least in part on the feedback; and adjusting a route on a global positioning system (GPS) for the vehicle based at least in part on the identifying one or more other vehicles engaged in non-standard operation, determining a first vehicle exhibiting habitual non-standard driving behavior over a period of time, storing a characteristic of the first vehicle in a memory, wherein the characteristic comprises a license plate, automatically overlaying, on the display, a second alert indicium highlighting the first vehicle at a new time when encountering the first vehicle in the driving environment” in combination with the manner claimed.  The closed prior art(s) Seder et al. [US 8,514,099] discloses a system and method for identifying and displaying a potential threatening vehicle onto a driving scene of a vehicle (e.g. rear-wheel on the side of the road and snow on the ground and lane wandering), but fail to mention of receiving feedback from a user indicating an acceptance or a rejection of other vehicle engaged in non-standard operation, adjusting a route on a global positioning system for the vehicle, and not specifically mention of storing a license plate of a non-standard vehicle driving behavior over a period of time for later automatically display when encountering the vehicle in the driving environment.  Seder et al. [US 2010/0289632] teaches similar invention including feature that requests the driver confirm whether the imminent collision alert was appropriate (e.g. acceptance or rejection feedback from user) and Chiu [US 2014/0043482] teaches a of detecting reckless vehicle surrounding the vehicle and the navigation and positional module display a warning message and change the preset route (e.g. adjusting a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SON M TANG/Examiner, Art Unit 2685                                                         

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685